Citation Nr: 1428428	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of an L3 and L5 transverse fracture.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a left knee injury.

3.  Entitlement to an initial evaluation in excess of 10 percent for left hip trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from September 1997 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has forward flexion of the lumbar spine greater than 30 degrees and does not have favorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran has forward flexion of the left knee greater than 30 degrees and extension to less than 10 degrees. 

3.  The Veteran has flexion of the left thigh greater than 20 degrees and does not have limitation of abduction with motion lost beyond 10 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for residuals of an L3 and L5 transverse fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2013).

2.  The criteria for an evaluation in excess of 20 percent for residuals of a left knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5260 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for left hip trochanteric bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in November 2008 fully satisfied the duty to notify provisions of the VCAA.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, and private treatment records.  The Veteran had VA examinations for all of the issues on appeal.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Increased Evaluations 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A. Residuals of an L3-L5 Transverse Process Fracture

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Apart from a single occasion at an October 2009 VA examination discussed below, the record does not show forward flexion of the thoracolumbar spine limited to 30 degrees, or that there is unfavorable ankylosis of the entire thoracolumbar spine.  The examinations and treatment records do not show that the Veteran has ever been diagnosed with or complained of ankylosis of the thoracolumbar spine.  In regards to limitation of forward flexion, at a January 2008 VA examination, forward flexion was 80 degrees.  At subsequent examinations in November 2008, October 2009, July 2011, and November 2012 forward flexion ranged from 40 degrees to 90 degrees on initial range of motion testing.  Ongoing VA treatment records show complaints and treatment for back pain but do not contain range of motion testing.  Thus, the Veteran does not qualify for an evaluation greater than 20 percent based on limitation of forward flexion under Diagnostic Code 5235. 

The Veteran was diagnosed with intervertebral disc syndrome (IVDS) at the November 2008 examination.  Otherwise, the record does not show that the Veteran has been diagnosed with IVDS.  At a VA examination in November 2012 it was specifically found that the Veteran did not have IVDS.  Furthermore, despite the November 2008 diagnosis, there has been never been bed rest prescribed by a physician, and the November 2008 examiner felt there had been no incapacitating episodes in the past 12 months.  Therefore, the Veteran cannot qualify for an evaluation greater than 20 percent for IVDS based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the functional limitations that the Veteran has as a result of his service-connected residuals of an L3 and L5 transverse fracture.  The treatment records reflect frequent complaints of pain.  At the January 2008 VA examination there was pain at the extremity of motion and no change in pain or range of motion on repetitive testing.  The Veteran reported at the November 2008 examination that he had weakness twice a week that lasted for two days.  Flare-ups from bending or sudden movements occurred three times a week, lasted for a day, and made it difficult to move.  At the October 2009 examination, the Veteran complained of fatigue, severe pain, and severe flare-ups on a weekly basis without additional limitation of motion.  On examination where flexion had been to 40 degrees initially, it was reduced to 30 degrees after three repetitions.  However, this limitation had not been demonstrated previously, nor has it been shown on any subsequent testing.  In the Board's view, this isolated event may not be a basis of an increased evaluation.  [At the July 2011 VA examination, despite complaints of pain, there was no additional limitations after three repetitions, and again there was no functional loss on repetitive testing at the November 2012 examination, despite complaints of pain.]  Thus, the 20 percent evaluation presently assigned for residuals of an L3 and L5 transverse fracture contemplates the objective findings and complaints, and an increased evaluation is not warranted at any time during the course of the appeal.

B.  Residuals of a Left Knee Injury

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

The knee can be rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a (2013).  Assigning multiple ratings for the Veteran's right knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2013).  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997).  The Board has also considered whether separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

The evidence does not show that the Veteran has right knee ankylosis; recurrent subluxation or lateral instability; cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint; cartilage, semilunar, removal of, symptomatic; impairment of the tibia and fibula; or genu recurvatum. Therefore, ratings under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 are not for consideration.  See id.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

The residuals of left knee injury have been rated by analogy to Diagnostic Code 5260.  The record does not show that flexion has been limited to 15 degrees, as required for a 30 percent evaluation.  See 38 C.F.R. § 4.71a.  At the January 2008 VA examination flexion was to 140 degrees.  At subsequent examinations in November 2008, October 2009, and November 2012 examinations and VA treatment flexion of the left knee was from 120 degrees to 140 degrees.

The record also does not show that extension of the left knee has been limited to 10 degrees, as required for a separate compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  At the January 2008 VA examination extension was to 0 degrees.  At subsequent examinations in November 2008, October 2009 and November 2012 and at VA treatment there was also full extension.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the functional limitations that the Veteran has as a result of his service-connected residuals of a left knee injury.  The treatment records reflect frequent complaints of pain.  At the January 2008 VA examination flexion was to 130 degrees on repetitive testing with pain at the extremity and extension was to 0 degrees with repetitive testing.  The Veteran complained of severe flare-ups at the November 2008 examination that occurred three times a week and that the kneecap dislocated when sitting cross legged.  On examination there was painful motion beginning at 110 degrees flexion and 0 degrees extension, and there was no instability.  May 2009 treatment notes indicate left knee pain and swelling with reduced motion.  At the October 2009 examination flexion was to 90 degrees and there was full extension on repetitive testing.  Pain was the most important factor in the additional limitation of motion on repetitive testing.  The Veteran complained of instability but there was no instability on examination.  Therefore, the Board does not find the Veteran credible to the extent that he was reporting ongoing instability of the left knee.  At the November 2012 examination there were no additional limitations on repetitive testing and no instability.  Thus, the 20 percent evaluation presently assigned for residuals of a left knee injury contemplates the objective findings and complaints, and an increased evaluation is not warranted at any time during the course of the appeal.

C.  Left Hip Trochanteric Bursitis

Under Diagnostic Code 5019, bursitis will be rated on limitation of motion of affected parts as degenerative arthritis.  Although it is to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Normal ranges of motion of the hip are from hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  The VA examinations and treatment records do not show ankylosis of the left hip, and therefore Diagnostic Code 5250 is not applicable.  Diagnostic Code 5251, limitation of extension of the thigh, does not provide for a rating greater than the current 10 percent evaluation.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, a 10 percent rating is warranted when there is limitation of motion of the thigh, such that the affected leg cannot toe out more than 15 degrees or adduction is limited such that the Veteran cannot cross his legs.  A 20 percent rating is warranted when there is limitation of abduction such that thigh motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a.

The Veteran does not qualify for an evaluation greater than 10 percent for left hip trochanteric bursitis because flexion has not been limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  October 2008 VA treatment records indicate that the left hip had a full range of motion.  At the September 2009 VA examination flexion was limited to 100 degrees, at May 2012 treatment there was flexion to 120 degrees, and at the November 2012 examination flexion of the left hip was to 70 degrees.  Furthermore, at the September 2009 and November 2009 VA examinations abduction was not limited beyond 10 degrees.  Therefore, the Veteran does not qualify for an evaluation of 20 percent under Diagnostic Code 5253.  See 38 C.F.R. § 4.71a. 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the functional limitations that the Veteran has as a result of his service-connected left hip trochanteric bursitis.  The treatment records reflect frequent complaints of pain.  At the September 2009 and November 2012 examinations there was no change in motion after repetitive use.  Thus, the 10 percent evaluation presently assigned for left hip trochanteric bursitis contemplates the objective findings and complaints, and an increased evaluation is not warranted at any time during the course of the appeal.

D.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his contentions  and his statements to various medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.   

In light of the holding in Hart and Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected residuals of an L3-L5 transverse process fracture, residuals of a left knee injury, and left hip trochanteric bursitis, as the Court indicated can be done in this type of case.  Based upon the record, there has been no discernible period when the disabilities on appeal been more disabling than as currently rated. 

Finally, the Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009), since the Veteran said at a November 2012 VA examination that he was working as car salesman.  While the record shows that there may be some interference with this job due to service-connected disabilities, there is no cogent evidence of unemployability, and further consideration of a TDIU is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and ratings greater than 20 percent for residuals of L3-L5 transverse process fracture and residuals of a left knee injury and greater than 10 percent for left hip trochanteric bursitis are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDE	R

An evaluation in excess of 20 percent for residuals of L3-L5 transverse process fracture is denied.

An evaluation in excess of 20 percent for residuals of a left knee injury is denied.

An initial evaluation in excess of 10 percent for left hip trochanteric bursitis is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


